Citation Nr: 1430005	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-29 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the April 2006 rating decision that denied the claim for service connection for dysthymic disorder (claimed as anxiety disorder, personality disorder, and depression).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for dysthymic disorder (claimed as anxiety disorder, personality disorder, and depression).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, anxiety disorder, personality disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2002 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues on appeal were previously remanded by the Board in January 2012 to obtain service treatment records that had been misplaced during the appeal process.  This was accomplished, and the claims were readjudicated in an August 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has not set forth the specific alleged clear and unmistakable error, or errors, of fact or law in the April 2006 rating decision, and she did not adequately set forth the reasons why the results would have been manifestly different but for the alleged errors. 

2.  An April 2006 rating decision denied the claim for service connection for dysthymic disorder, (claimed as anxiety disorder, personality disorder, and depression); the Veteran did not perfect an appeal and the rating decision became final.

3.  Evidence received since the April 2006 rating decision is new and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for dysthymic disorder (claimed as anxiety disorder, personality disorder, and depression).

4.  Clear and unmistakable evidence demonstrates that dysthymic disorder pre-existed service entrance, but there is not clear and unmistakable evidence that dysthymic disorder was not aggravated by service.


CONCLUSIONS OF LAW

1.  The claim for revision of the April 2006 rating decision, which denied service connection for dysthymic disorder (claimed as anxiety disorder, personality disorder, and depression) based on CUE, is dismissed.  38 U.S.C.A. 
§§ 5101(a), 5107(a), 5109A (West 2002); 38 C.F.R. §§ 3.105, 3.151 (2013). 

2.  The criteria for reopening the claim for service connection for dysthymic disorder (claimed as anxiety disorder, personality disorder, and depression) are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

3.  The criteria for service connection an acquired psychiatric disorder, to include dysthymic disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Revision of the April 2006 Rating Decision on the Basis of CUE

The Veteran's CUE claim was previously remanded by the Board in January 2012 as there were service treatment records that had been misplaced during the appeal period.  Upon further review, however, the Board finds that no claim for CUE is before the Board for consideration.  Specifically, the Veteran was denied service connection for dysthymic disorder, claimed as anxiety disorder, personality disorder, and depression, in an April 2006 rating decision.  In an August 2007 statement, the Veteran noted that she was filing a "notice of disagreement" with the April 2006 rating decision and requested a de novo review of the record.  The Veteran also noted that she had filed for VA compensation benefits for four separate psychiatric disabilities (dysthymic disorder, anxiety disorder, personality disorder, and depression); however, according to the Veteran, the RO committed "clear and unmistakable error" by only addressing dysthymic disorder in the April 2006 rating decision.

The Board notes that CUE is a very specific and rare kind of error, and an allegation of CUE must be plead with specificity, identifying both the rating decision in which it is alleged clear error was made, and explaining why, but for the alleged error, the result would have been different.  The Board finds that the Veteran's August 2007 statement is procedurally contradictory as the Veteran labeled the statement both as a notice of disagreement and as a CUE.  Importantly, the Veteran did not set forth the specific alleged clear and unmistakable error, or errors, of fact or law in the April 2006 rating decision, and she did not adequately set forth the reasons why the results would have been manifestly different but for the alleged errors.  

Moreover, the Board notes that in a subsequent September 2008 statement (VA Form 9), the Veteran noted that VA made a "clear and unmistakable error" in denying her claim for VA compensation benefits.  However, upon review of the actual content of the September 2008 statement, the Veteran appears to be disagreeing with the RO's decision, which found that her psychiatric disorder preexisted service and was not aggravated by service.  Ultimately, the Veteran is in disagreement with the factual determination made by the RO in the April 2006 rating decision and has not adequately alleged CUE.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (finding that simply claiming CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE).

As such, the Board finds that the Veteran has not presented a valid CUE motion.  Instead, the Board finds that the Veteran's August 2007 statement was an untimely notice of disagreement, or, alternatively, as decided herein, a new claim to reopened service connection for a psychiatric disorder.  The Board has addressed the claim to reopen service connection for a psychiatric disorder, to include dysthymic disorder, anxiety disorder, personality disorder, major depressive disorder, and PTSD in the section below.  For these reasons, the Veteran's motion for a revision of the April 2006 rating decision on the basis of CUE is dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for dysthymic disorder (claimed as anxiety disorder, personality disorder, and depression) has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  New and Material Evidence Law and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a). 

An April 2006 rating decision denied reopening service connection for dysthymic disorder, (claimed as anxiety disorder, personality disorder, and depression) because the Veteran's psychiatric disorder was found to have preexisted service entrance and was not aggravated during service.  The Veteran did not appeal the April 2006 rating decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the April 2006 rating decision included statements from the Veteran, service treatment records, and a March 2006 VA psychiatric examination report. 

Evidence received since the April 2006 rating decision includes, in pertinent part, an October 2007 statement from the Veteran's mother, which notes that the Veteran did not have symptoms or a diagnosis of a psychiatric disorder prior to service entrance.    

For evidence to be new and material, it would have some tendency to show that the Veteran's psychiatric disorders either did not preexist service entrance or were aggravated during service.  As the new evidence of record discusses the Veteran's psychiatric symptoms prior to service entrance and after service separation, the Board finds that new and material evidence has been receive to reopen service connection for service connection for dysthymic disorder, (claimed as anxiety disorder, personality disorder, and depression).  38 C.F.R. § 3.156(a). 

Further, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the several psychiatric diagnoses of record, which now also includes PTSD, the Board has recharacterized the reopened claim as reflected on the title page. 

IV.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's psychiatric disorders, to include dysthymic disorder, anxiety disorder, personality disorder, depression, and PTSD are not considered "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Under 38 C.F.R. § 3.304(b), a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  VA may only rebut this presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995).

The Veteran contends that she did not have a psychiatric disorder, to include dysthymic disorder prior to service entrance.  See Veteran's September 2008 statement.  

Initially, the Board finds that the Veteran has currently diagnosed depression (dysthymic disorder), anxiety, and PTSD.  See March 2011 VA treatment notes.  

The Board next finds that clear and unmistakable evidence demonstrates that dysthymic disorder pre-existed service entrance.  The relevant evidence includes the  November 2001 service entrance medical examination, where a psychiatric clinical evaluation was "normal" and a notation regarding any psychiatric disorders was not made at that time.  Further, a November 2001 Report of Medical History, completed by the Veteran upon entrance into service, does not reveal any notation regarding a psychiatric disorder and the Veteran specifically checked "no" as to having nervous trouble, depression, or attempted suicide.  

A September 2005 Medical Evaluation Board Narrative Summary (MEB) reflects that the Veteran was evaluated during service for complaints of depression and self-harm.  The MEB examiner noted that the Veteran was seen in April 2004 where she was diagnosed with dysthymic disorder.  During her evaluation, the Veteran reported a life-long history of depression with a significant break in depressive symptoms.  The Veteran described these depressive symptoms as low mood, low self-esteem, low energy, and decreased concentration.  She also noted that the her father had a history of depression.  The MEB examiner noted that that the Veteran was seen in December 2005 with worsening symptoms of depression to include weight gain, anhedonia, and self-mutilation.  The Veteran had superficial cuts on both arms and attempted to insert a paper clip into her vein.  At that time, the Veteran reported thought of setting herself on fire, but did not intend to kill herself.  She was hospitalized and prescribed psychiatric medication.

The MEB examiner conducted a mental status examination and diagnosed the Veteran with dysthymic disorder and personality disorder.  The examiner further opined that dysthymic disorder preexisted service entrance, but was not permanently aggravated by service.  The Veteran's personality disorder (which is not a disability under the law and, as such, may not be service-connected) was found to have preexisted service entrance and was found to have been permanently aggravated by service.  

Upon review of all the evidence of record, both lay and medical, the Board finds that there is clear and unmistakable (obvious and manifest) evidence that a psychiatric disorder, to include dysthymic disorder and a personality disorder, existed prior to service.  The Veteran reported symptoms of depression and low self-esteem prior to service entrance and stated that her father had a history of depression.  Further the MEB examiner conducted a psychiatric evaluation, interviewed the Veteran, and reviewed in-service treatment records, and opined that the Veteran had pre-existing dysthymic disorder and personality disorder.  For these reasons, the Board finds that dysthymic disorder and a personality disorder clearly and unmistakably existed prior to service entrance.

That notwithstanding, the Board finds that there is not clear and unmistakable evidence that dysthymic disorder was not aggravated by service.  In an October 2007 statement, the Veteran's mother reported that the Veteran did not have psychiatric symptoms prior to entry into service.  She stated that the Veteran went to college, was on the Dean's list, and wrote poems, with no signs of any psychiatric disorder.  The Veteran's mother further stated that she first noticed the Veteran's behavioral changes, to include symptoms of self-harm and depression, after service separation.  

The Veteran entered service in 2001 and was able to conduct her duties without incident for approximately two years.  The evidence demonstrates that, although the Veteran experienced some depression and low self-esteem prior to service entrance, these symptoms did not require psychiatric medication and did not interfere with her ability to attend college, make the Dean's list, and enlist in the service.  Approximately two years after service entrance (in 2003) the Veteran was first treated and diagnosed with dysthymic disorder and depression.  Numerous in-service Life Skills Support Center treatment records reflect continued diagnoses and treatment for major depressive disorder and dysthymic disorder.  In December 2005, the Veteran was seen for worsening symptoms of depression to include weight gain, anhedonia, self-mutilation, and suicidal thoughts.  As noted above, the Veteran reported thoughts of setting herself on fire and she was hospitalized and prescribed psychiatric medication.  The Veteran was ultimately discharged for service due to her psychiatric disorders.  

Although the in-service MEB examiner opined that dysthymic disorder and a personality disorder pre-existed service entrance, a rationale was not provided as to why only the personality disorder was aggravated by service, and not the dysthymic disorder.  In this regard, the MEB examiner did not differentiate between which symptoms were associated with the Veteran's personality disorder as opposed to her dysthymic disorder.  This is especially relevant given that the Veteran did not experience any serious psychiatric problems until about two years after service entrance and was predominately treated for, and diagnosed with, depression and dysthymic disorder, and not a personality disorder.  See in-service Life Skills Support treatment notes dated August 2003 through April 2004.  

Upon review of the evidence of record, the Board finds that in-service treatment records, which show in-service symptoms of depression, self-harm, and suicidal ideation, have a strong tendency to show that the Veteran's relatively mild pre-existing dysthymic disorder symptoms were aggravated during service.  For these reasons, the Board finds that there is not clear and unmistakable evidence that dysthymic disorder was not aggravated by service.  Accordingly, the Board finds that the presumption of soundness has not been rebutted in this case.   See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As such, the Board finds that the pre-existing dysthymic disorder was aggravated during service.  

In addition to dysthymic disorder, the Veteran is also shown to have current diagnoses of anxiety disorder, personality disorder, and PTSD.  The scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.  See Clemons, 23 Vet. App. 1.  The Board does not need to differentiate the Veteran's current psychiatric symptoms as all the Veteran's psychiatric impairment and symptomatology are recognized as part of the psychiatric disorders for which service connection is being granted, namely, dysthymic disorder.  See 38 C.F.R. 
§ 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so). Accordingly, service connection for an acquired psychiatric disorder, to include dysthymic disorder, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The motion for a revision of the April 2006 rating decision on the basis of CUE is dismissed.

New and material evidence having been received, service connection for dysthymic disorder (claimed as anxiety disorder, personality disorder, and depression) is reopened.

Service connection for an acquired psychiatric disorder, to include dysthymic disorder, is granted.   




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


